



Exhibit 10.6


CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT


THIS Confidentiality, Non-Competition and Non-Solicitation Agreement (the
“Agreement”), made as of the 28th day of February, 2017, by and between Ashland
Global Holdings Inc. (on behalf of itself and any of its subsidiaries,
affiliates predecessors, successors and assigns, including but not limited to
Ashland Specialty Ingredients, GP, collectively referred to herein as the
“Company”), and Luis Fernandez-Moreno (the “Recipient”).
WHEREAS, the Recipient’s service with the Company is ending and Recipient and
the Company are entering into a formal separation agreement;
WHEREAS, the Company desires to (i) protect the Company’s confidential and
proprietary information, and (ii) restrict Recipient’s post-termination
employment and solicitation activities.
NOW, THEREFORE, intending to be legally bound, the parties agree to the
following terms and conditions:
Section 1.    Consideration
In consideration of Recipient’s covenants of confidentiality, non-competition
and non-solicitation contained in this Agreement, the Company agrees to pay
Recipient the amount of One Million, Two Hundred Thousand and 00/100 Dollars
($1,200,000), less applicable withholdings, and subject to the limitations and
provisions concerning timing provided in Section 11 below.
Section 2.
Confidential Information; Developments; RETURN OF MATERIALS

2.1.    Confidential Information.
(a)    Recipient acknowledges and agrees that as a result of employment with the
Company, he has come into contact with, had access to and learned various
technical and non-technical Confidential Information relating to the operation
of the Company, whether or not such Confidential Information includes trade
secrets, which are the property of the Company. Confidential Information
includes: financial and business information such as information with respect to
costs, commissions, fees, profits, sales, markets, mailing lists, strategies,
customer information, customer identities, names and addresses, customer
services and customer products, methods, procedures, devices and other means
used by the Company in the conduct of its business, marketing plans and
strategies, innovative programs and services, acquisition or divestiture plans
and strategies, data processing computer programs, databases, formulae, software
codes, secret processes, financial products and adaptations thereto, inventions,
research projects, and all other matters of a technical nature; names and
addresses of the Company’s vendors and suppliers, financial arrangements with
the Company’s vendors and suppliers, and vendor and supplier representatives
responsible for entering into contracts with the Company, information with
respect to the Company’s finances, budgets, funding, investments, costs, and
similar financial information; information regarding the Company’s clients,
their names,


Employee Initials:___
Page 1

--------------------------------------------------------------------------------





service and product histories, and addresses, and referrals to prospective
clients; and information with respect to the experience, qualifications,
abilities and job performance of the Company’s employees. For purposes of this
Agreement, a “prospective client” shall mean any person or entity with whom
Recipient has had contact, in the two-year time period prior to the termination
of his employment with the Company, for the purpose of providing or procuring
products or services on behalf of the Company. Confidential Information can be
in any form including but not limited to, oral, written or machine readable,
including electronic files. Notwithstanding the above, except with respect to
personally identifiable information (“PII”) about individuals obtained in the
course of Recipient’s employment with the Company, which shall always be treated
as Confidential Information, Confidential Information shall not include any
information that was or has been in the public domain at or subsequent to the
time it was communicated to Recipient by the Company through no fault of
Recipient; was or has been rightfully in Recipient’s possession free of any
obligation of confidence at or subsequent to the time it was communicated to
Recipient by the Company; or is legally compelled to be disclosed by court
order, provided that Recipient immediately notifies the Company of such order.
(b)    Recipient acknowledges and agrees that disclosing, divulging, revealing
or otherwise using any of the aforesaid Confidential Information, other than as
specifically authorized by the Company, will be highly detrimental to the
business of the Company and serious loss of business and pecuniary damage may
result therefrom. Accordingly, Recipient specifically covenants and agrees to
hold all such Confidential Information and any documents containing or
reflecting the same in the strictest confidence, and Recipient will not, both
during the remainder of his employment with the Company or at any time
thereafter, without the Company’s prior written consent, disclose, divulge or
reveal to any person whomsoever, or use for any purpose other than the exclusive
benefit of the Company, any Confidential Information whatsoever, whether
contained in Recipient’s memory or embodied in writing or other physical form.
Recipient specifically agrees that this obligation of Confidentiality shall
survive the expiration of this Agreement, and shall continue for so long as
Recipient has knowledge of such Confidential Information, or otherwise has such
Confidential Information in his custody or control.
(c)    Notwithstanding anything to the contrary herein, Recipient acknowledges
that the federal Defend Trade Secrets Act (the “DTSA”) provides that an
individual shall not be held criminally or civilly liable for the disclosure of
a trade secret that is made (i) in confidence to a government official or to an
attorney and solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, Recipient
acknowledges that the DTSA provides that an individual who files a retaliation
lawsuit against an employer for reporting a suspected violation of law may
disclose a trade secret to his attorney and use the trade secret information in
court, but only if the individual (x) files any document containing the trade
secret under seal; and (y) does not disclose the trade secret, except pursuant
to court order. In addition, the Section 2.1(a) and (b) covenants shall not be
breached in the event that Recipient discloses Confidential Information to the
Securities and Exchange Commission, to the extent necessary to report suspected
or actual violations of U.S. securities laws, or Recipient’s disclosure of
Confidential Information is protected under the whistleblower provisions of any
applicable




Employee Initials:___
Page 2

--------------------------------------------------------------------------------





law or regulation. Recipient understands that if he makes a disclosure of
Confidential Information that is covered above, he is not required to inform the
Company in advance or otherwise, that such disclosure(s) has been made. Nothing
in this Agreement shall prohibit Recipient from maintaining the confidentiality
of a claim with a governmental agency that is responsible for enforcing a law,
or cooperating, participating or assisting in any governmental or regulatory
entity investigation or proceeding.
2.2.    Developments. Recipient hereby assigns to the Company Recipient’s entire
right, title and interest in and to any and all technology, information,
processes, and materials hereafter made, conceived, written, or otherwise
created solely or jointly by Recipient, whether or not such creations are
patentable, subject to copyright protection or susceptible to any other form of
protection, which: (i) were made during the term of employment with the Company;
or (ii) relate to the actual or anticipated business, research or development of
the Company; or (iii) were made with the Company’s equipment, supplies,
facilities, time, Confidential Information or other information; or (iv) are
suggested by or result from any task assigned to Recipient by, or work performed
by Recipient for or on behalf of, the Company (collectively, “Company
Developments”). Recipient agrees that such Company Developments are the sole and
exclusive property of the Company to the extent not already owned by the Company
or assigned to the Company pursuant to this Agreement or applicable law.
Recipient agrees to disclose, deliver and assign in the future to the Company
all Recipient’s right, title and interest in and to any and all Company
Developments and Recipient will, at the Company’s request (whether during or
after employment), promptly execute a written assignment to the Company of any
such Company Developments and provide all assistance that the Company reasonably
requests to secure or enforce on a worldwide basis any patents, copyrights,
trade secrets and other rights and protections relating to the Company
Developments.
2.3.    Return of Materials. Recipient further represents that prior to his
execution of this Agreement, he delivered to the Company (i) any and all
documents, files, client records, notes, memoranda, databases, computer files
and/or other computer programs reflecting any Confidential Information or
Company Developments whatsoever, or otherwise relating to the Company’s clients
and/or business; and (ii) any computer equipment, home office equipment,
automobile or other business equipment belonging to the Company which Recipient
then possessed or had under his control. In addition, Recipient agrees that if
at any time following his execution of this Agreement, he discovers that he
inadvertently failed to return to the Company any materials such as those
described above, he will deliver such materials to the Company within a
reasonable time thereafter.
Section 3.    Non-Competition; DETRIMENTAL ACTIVITY
Recipient agrees that for a period of twenty-four (24) months following the
termination of his employment with the Company, he will not, without the express
written permission of the Chief Executive Officer of the Company, (1) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by the Company; or (2) perform any other act or
engage in any other activity that is determined by the Board of Directors of
Ashland Global Holdings Inc., based upon its business judgment, to be
detrimental to the best interests of the Company. This would include, but is not
limited to,


Employee Initials:___
Page 3

--------------------------------------------------------------------------------





actions such as soliciting or encouraging any existing or former employee,
director, contractor, consultant, customer or supplier of the Company to
terminate his or its relationship with the Company for any reason, or otherwise
violate any contracts or covenants existing between them and the Company; making
defamatory statement about the Company, its businesses, officers, directors, or
employees; or taking any other actions which might reasonably be expected to
cause or lead to unwanted or unfavorable publicity, or otherwise cause harm to
the Company or any of the foregoing.
Section 4.    Enforcement of Covenants, Equitable Relief, Tolling.
Recipient acknowledges and agrees that compliance with the covenants set forth
in Section 2 through Section 3 of this Agreement is necessary to protect the
business and goodwill of the Company and that any breach of these covenants will
result in irreparable and continuing harm to the Company, for which money
damages may not provide adequate relief. Accordingly, in the event of any breach
or anticipatory breach of these covenants by Recipient, the Company and
Recipient agree that the Company shall be entitled to the following particular
forms of relief as a result of such breach, in addition to any liquidated
damages or other remedies available to it at law or equity: (1) injunctions,
both preliminary and permanent, enjoining or restraining such breach or
anticipatory breach, and Recipient hereby consents to the issuance thereof
forthwith and without bond by any court of competent jurisdiction; and (2)
recovery of all reasonable sums and costs, including attorney’s fees, incurred
by the Company if it successfully enforces the covenants.
The restrictive periods set forth in this Agreement shall not expire and shall
be tolled, during any period in which Recipient is in violation of the
restricted period.
Section 5.    Disclosure of Agreement AND New Employment
Recipient agrees that he will promptly disclose the existence of this Agreement
to all subsequent employers until the covenants have expired.
Section 6.    Interpretation of Provisions
The parties agree that they have attempted to limit the scope of the
post-employment restrictions contained herein to the extent necessary to protect
the Company’s Confidential Information, client relationships and goodwill.
Section 7.    Waiver of Breach
The waiver by the Company of a breach of any provision of this Agreement by
Recipient, or the failure of the Company to take action against any other
employee(s) or former employer(s) for similar breach(es) on their part, shall
not operate or be construed as a waiver of any subsequent breach by Recipient or
be construed as a waiver of a breach by Recipient.


Employee Initials:___
Page 4

--------------------------------------------------------------------------------





Section 8.    Binding Agreement
This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and the heirs, executors and administrators of
Recipient. The Company shall have the right to transfer and assign all or any
portion of its rights and obligations hereunder to any third party. This
Agreement may not be assigned by Recipient.
Section 9.    Applicable Law and Choice of Forum
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without reference to conflicts of law
principles, except to the extent governed by federal law in which case federal
law shall govern. The parties agree that any action or proceeding with respect
to this Agreement shall be brought in a court of competent jurisdiction in the
State of Delaware, and the parties hereby agree to the personal jurisdiction
thereof, and irrevocably waive any claim they may now or hereafter have that any
such action brought in such Delaware court(s) has been brought in an
inconvenient forum.
Section 10.    Severability
In the event that any of the foregoing clauses may be deemed or determined to be
a breach of any law, rule or regulation or otherwise unenforceable, such
determination shall not affect any of the other clauses of this Agreement, but
such other clauses shall remain in full force and effect.
Section 11.    Termination of Agreement
This Agreement shall terminate on the earlier of i) the date on which the
Company provides written notice to Recipient that it is terminating this
Agreement due to Recipient’s breach of his obligations hereunder, in which case
no payment of the consideration more fully described under Section 1 of this
Agreement shall be owed to Recipient; ii) the date of Recipient’s death, in
which case the amount of the consideration provided for under Section 1 of this
Agreement shall be pro-rated by the number of full months during the original
24-month period prior to the Recipient’s death, and such pro-rated payment shall
be made to the estate of the Recipient within 15 days of the date on which the
Company has received notice of Recipient’s death, and copies of all tax and
probate documents necessary to effect such payment, but in no event will such
pro-rata payment be made later than the end of the year following the year in
which the Recipient's death occurs; or iii) the date on which the restrictive
covenants provided for in Sections 2 and 3 of this Agreement expire, which shall
be February 28, 2019, unless extended as a result of the tolling provisions in
Section 4 of this Agreement, in which case the consideration provided for in
Section 1 of this Agreement shall be paid in full, within 15 days thereof.


Employee Initials:___
Page 5

--------------------------------------------------------------------------------





Section 12.    Recovery of Consideration.
If the Company discovers, after making the payment provided for under Section 1
of this Agreement, that Recipient was in material breach of this Agreement
during its term, then the Company shall have a period of three (3) years from
the date on which the payment was made to seek recovery of the payment from
Recipient or his estate.
Section 13.    SURVIVAL OF PROVISIONS.
The obligations relating to Confidentiality, Company Developments and Return of
Materials described in Section 2 of this Agreement shall survive the expiration
of this Agreement and shall continue for so long as the Recipient continues to
have knowledge of Confidential Information or have Company materials in his
custody or control, or for so long as his assistance is reasonable necessary to
secure and protect Company Developments. In addition, those rights of the
Company under Section 12 of this Agreement shall survive the termination of this
Agreement, and shall remain in effect for an additional three (3) years
following the termination of this Agreement.
Section 14.    Modification of Agreement, Effect on Other Agreements.
This Agreement is in addition to certain other agreements which may also apply
to restrict Recipient from engaging in those actions prohibited hereunder, and
the enforceability of those other agreements, and any obligations of the
Recipient and/or rights of the Company arising thereunder shall not be modified
or otherwise impaired by this Agreement. This Agreement may be amended only by a
writing signed by both parties. Recipient acknowledges that he has not relied on
any representations, promises or agreements of any kind made to him in
connection with his decision to sign this Agreement, except for those set forth
in this Agreement.
THE RECIPIENT ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING
PROVISIONS, AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.


[Signature page immediately follows]


Employee Initials:___
Page 6

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.


ASHLAND GLOBAL HOLDINGS INC.
 
By: /s/ Peter J. Ganz
Its: Senior Vice President, General Counsel and Secretary
 
 - And -
 
/s/ Luis Fernandez-Moreno
LUIS FERNANDEZ-MORENO







Employee Initials:___
Page 7